EXHIBIT 10(h)

FOURTH AMENDMENT TO LEASE


(Modifying storage space, extending lease term and amending lease)



THIS FOURTH AMENDMENT TO LEASE ("Amendment") is executed as of August 19 , 2003,
between SIP NORTH STETSON VENTURE, LLC, a Delaware limited liability company
("Landlord"), and THE PEOPLES GAS LIGHT AND COKE COMPANY, an Illinois
corporation ("Tenant").

RECITALS

A. Prudential Plaza Associates, an Illinois general partnership ("PPA"), as
landlord, and Tenant, as tenant, entered into that certain lease, dated October
20, 1993, pursuant to which Tenant leased from PPA (i) all of floors 3 and 16
through 24 of the tower commonly known as One Prudential Plaza (the "Tower")
which is a part of the building (the "Building") located at 130 East Randolph
Drive, Chicago, Illinois, (ii) a portion of the plaza level and 14th floor of
the Tower and (iii) storage space consisting of approximately 21,297 square feet
of space. The lease was amended by (i) an Amendment of Lease, dated February 15,
1994, between PPA and Tenant, pursuant to which certain storage space was
deleted from the lease and certain other storage space added to the lease, (ii)
a Second Amendment of Lease, dated November 3rd, 1994 (the "Second Amendment"),
between PPA and Tenant, pursuant to which additional office space on the 14th
floor of the Tower was added to the lease, additional storage space on the 14th
floor of the Tower and the BL-2 of the Tower was added to the lease, Tenant's
parking rights were modified and the rentable square footage of the office space
on the 3rd floor of the Tower was increased, the rentable area of the storage
space on the 3rd floor of the Tower was increased and the rentable area of the
storage space on the 18th floor of the Tower was decreased, (iii) an Agreement
for Partial Termination of Lease, dated April 26, 1999 (the "April 1999
Agreement") between PPA and Tenant, pursuant to which certain office space and
storage space on the 14th floor of the Tower was deleted from the lease and (iv)
a Third Amendment to Lease, dated December 11, 2001 (the "Third Amendment"),
between Landlord (as successor to PPA) and Tenant, pursuant to which
approximately 8,264 rentable square feet of space on the concourse level of the
Tower was deleted from the lease. All references hereinafter to the "Lease"
shall refer to the lease as amended by the aforementioned amendments.
Capitalized terms not otherwise defined herein shall have the meanings given
them in the Lease. As of the date hereof, the total rentable square footage of
the office space leased by Tenant under the Lease (the "Office Premises") totals
238,752 rentable square feet and the total rentable square footage of the
storage space leased by Tenant under the Lease (the "Storage Space") totals
23,932 rentable square feet. The initial term of the Lease expires on February
28, 2010.

B. The parties presently desire to amend the Lease to (i) delete from the
Storage Space, effective as of August 31, 2003, approximately 297 rentable
square feet on the 40th floor of the Tower and storage spaces B1-16B and B1-16C
located on level B1 of the Building (which storage spaces B1-16B and B1-16C
total approximately 7,220 rentable square feet), (ii) add to the Storage Space,
effective as of September 1, 2003, storage space B1-18 located on level B1 of
the Building (which storage space B1-18 totals approximately 84 rentable square
feet), (iii) extend the term of the Lease for an additional period of four (4)
years and three (3) months, commencing on March 1, 2010, and ending on May 31,
2014, (iv) reduce Tenant's Base Rent under the Lease for the Office Premises
effective as of March 1, 2005, (v) delete Tenant's existing termination and
space deletion options from the Lease and grant Tenant two options to delete one
full floor from the Lease (for a total deletion of two full floors), (vi) grant
Tenant an option to further extend the Lease term for an additional five (5)
year period, and (vii) document certain other modifications to the Lease agreed
to by Landlord and Tenant, all on the terms and conditions set forth below.

 

1



--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. Deletion of Portion of Storage Space; Addition of Storage Space.

a. Deletion of Termination Space. Effective as of 11:59 PM on August 31, 2003
(the "Termination Date"), the following portions of the Storage Space (the
"Termination Space") shall be deleted from the Lease:

i. the portion of the Storage Space located on the 40th floor of the Tower,
which space is comprised of approximately 297 rentable square feet of space, and

ii. storage spaces B1-16B and B1-16C located on level B1 of the Tower, which
spaces are comprised of a total of approximately 7,220 rentable square feet of
space.

Notwithstanding the deletion of the Termination Space from the Lease effective
as of the Termination Date, Tenant may holdover in all or part of the
Termination Space, rent free, but on all other terms of this Lease, for the
period commencing September 1, 2003, and ending on November 30, 2003. Tenant
shall vacate and surrender the Termination Space to Landlord (in broom clean
condition with all of Tenant's personal property removed therefrom) on or before
November 30, 2003, in the condition required by Article 21 of the Lease;
provided, however, that Landlord shall perform the Restoration Work described in
Paragraph 1.b. below on Tenant's behalf after Tenant has vacated and surrendered
the Termination Space.

If Tenant fails to deliver possession of the Termination Space to Landlord
vacant and broom clean on or before November 30, 2003, Landlord may exercise one
or more of the following remedies: (a) sue Tenant for specific performance of
the terms of this Paragraph 1, (b) initiate an unlawful detainer action against
Tenant to obtain possession of the Termination Space from Tenant and payment of
all rent and other charges due and damages incurred by Landlord, (c) charge the
holdover rent provided for in Article 22 of the Lease (but Landlord may not
obtain the consequential damages provided for in Article 22 of the Lease),
and/or (d) pursue any other available remedies at law or in equity.

b. Restoration Work. Upon Tenant's surrender of the Termination Space to
Landlord, Landlord shall, at Tenant's expense, perform the following work (the
"Restoration Work") in the Termination Space:

i. Remove the keycard/maglock equipment in the Termination Space located on
level B1 of the Building and repair all damage caused by such removal.

ii. Perform the electrical work required to separate the level B1 Termination
Space from Tenant's remaining Storage Space on level B1.

iii. Remove any and all cabling and equipment from the Termination Space located
on the 40th floor.

Tenant shall reimburse Landlord for the cost of the Restoration Work within
thirty (30) days of receipt of Landlord's written invoice therefor.

c. Addition of Storage Space B1-18 to Storage Space. Effective as of September
1, 2003, storage space B1-18 located on level B1 of the Building (which storage
space B1-18 is comprised

2



--------------------------------------------------------------------------------



 

of approximately 84 rentable square feet) is added to the Storage Space. Tenant
shall accept the storage space B1-18 in its as-is condition.

d. Confirmation of Square Footage of Storage Space; New Exhibit B to Lease.
Effective as of September 1, 2003, (i) in Section 2.9 of the Lease, the total
square footage of the Storage Space is revised to be 16,499 square feet, (ii)
the portions of the Storage Space that are located on level B1 of the Building
are as shown on attached Exhibit A, and (iii) Exhibit B presently attached to
the Lease (which is a list of the Storage Space covered by the Lease as of the
date hereof) is deleted and the Exhibit B attached hereto (which is a list of
the Storage Space covered by the Lease following the deletion of the Termination
Space from the Lease and the addition of storage space B1-18 to the Lease) is
substituted therefor.

e. Modification to Storage Space Fee. Effective as of September 1, 2003, and
continuing throughout the Lease term (as extended by Paragraph 2 below) the
Storage Space Fee (as provided for in Paragraph A of Exhibit K to the Lease, as
modified by Paragraph 6 of the April 1999 Agreement) shall be modified to be the
following amounts for the respective periods:

Period

Annual Storage Space
Fee

Monthly Storage Space
Fee


September 1, 2003
- 02/29/04


$241,710.35


$20,142.53

3/1/04 - 2/28/05

$246,495.06

$20,541.26

3/1/05 - 2/28/06

$251,444.76

$20,953.73

3/1/06 - 2/28/07

$256,394.46

$21,366.21

3/1/07 - 2/29/08

$261,509.15

$21,792.43

3/1/08 - 2/28/09

$266,788.83

$22,232.40

3/1/09 - 2/28/10

$272,068.51

$22,672.38

3/1/10 - 2/28/11

$279,473.06

$23,291.09

3/1/11 - 2/29/12

$287,247.59

$23,937.30

3/1/12 - 2/28/13

$295,167.11

$24,597.26

3/1/13 - 2/28/14

$303,251.62

$25,270.97

3/1/14 - 5/31/14

$311,666.11

$25,972.18

 

3



--------------------------------------------------------------------------------



 



f. Tenant's Option to Delete Storage Space B1-50. Tenant may, at any time during
the Lease term, upon not less than thirty (30) days prior written notice to
Landlord, delete from the Storage Space storage space B1-50 (which storage space
B1-50 is comprised of approximately 2,733 rentable square feet). If Tenant
exercises its aforementioned option to delete B1-50 from the Storage Space,
Landlord and Tenant shall execute an amendment to the Lease documenting such
deletion.



2. Termination of Antenna License. Effective as of 11:59 PM on August 31, 2003,
Section 30.38 of the Lease and Exhibit L to the Lease (entitled "Antenna Terms
and Conditions") are deleted from the Lease and Tenant's rights thereunder shall
terminate, except that Tenant's indemnification obligations set forth in Exhibit
L to the Lease shall survive the deletion of Exhibit L from the Lease as to
events occurring prior to such deletion. Notwithstanding anything to the
contrary in Exhibit L, Landlord shall, at Tenant's cost, (i) remove the antenna
grid from the roof of the Building down to stub columns and repair any and all
damage caused by such removal, and (ii) remove all antenna cabling and from the
Building's riser shafts to the point of termination in Tenant's Office Premises
and repair any and all damage caused by such removal. Tenant shall reimburse
Landlord for the cost of such work within thirty (30) days of receipt of
Landlord's written invoice therefor.

3. Extension of Lease Term. Effective as of the date hereof, the term of the
Lease, as set forth in Section 1.2 of the Lease (as amended by the Second
Amendment) is extended for an additional period of four (4) years and three (3)
months, commencing on March 1, 2010, and ending on May 31, 2014.

4. Office Premises and Storage Space As-Is. Tenant shall accept the Office
Premises and the Storage Space in their as-is condition and Landlord shall have
no responsibility for performing any improvements or renovations thereto as a
result of the extension of the Lease term.

5. Confirmation of Rentable Square Footage of Demised Premises (excluding
Storage Space) and of Building. The parties hereby confirm that (i) the
"Rentable Area of the Demised Premises" (as defined in Section 2.7 of the Lease)
is 238,752 rentable square feet (which does not include the Storage Space). and
(ii) the "Rentable Area of the Building" (as defined in Section 3.15 of the
Lease) is 2,111,521 rentable square feet due to the increase in the size of the
Building resulting from construction projects completed in 2001. Tenant's
Proportion (as defined in Section 2.10 of the Lease) and Tenant's HVAC
Proportion (as defined in Section 2.11 of the Lease) for each floor of the
Demised Premises is set forth on attached Exhibit C.

 

 

 

4



--------------------------------------------------------------------------------



 

6. Modification to Base Rent for Office Premises. Effective as of March 1, 2005,
and continuing through May 31, 2014, the Base Rent amounts for the Office
Premises (as set forth in the rent schedule in Section 2.1 of the Lease (as
modified by Paragraph 4 of the Third Amendment)) shall be modified to be the
following amounts for the respective periods:

Period

Annual Base Rent

Monthly Base Rent

3/1/05 - 2/28/06

$2,745,648.00

$228,804.00

3/1/06 - 2/28/07

$2,821,153.32

$235,096.11

3/1/07 - 2/29/08

$2,898,735.04

$241,561.25

3/1/08 - 2/28/09

$2,978,450.25

$248,204.19

3/1/09 - 2/28/10

$3,060,357.63

$255,029.80

3/1/10 - 2/28/11

$3,144,517.47

$262,043.12

3/1/11 - 2/29/12

$3,230,991.70

$269,249.31

3/1/12 - 2/28/13

$3,319,843.97

$276,653.66

3/1/13 - 2/28/14

$3,411,139.68

$284,261.64

3/1/14- 5/31/14

$3,504,946.02

$292,078.83

7. Rent Adjustments. The provisions of Article 5 of the Lease shall continue to
apply to the Office Premises throughout the extended Lease term. The parties
acknowledge that the expense caps set forth in Section 5.2 of the Lease were
only applicable to the initial Lease term and shall not apply to the extended
Lease term.

8. Deletions from Lease. Effective as of the date hereof, the following
provisions of the Lease are deleted: Article 33 (entitled "Cancellation"),
Article 34 (entitled "Contraction Options"), and Article 37 (entitled "Early
Demised Premises Adjustments").

9. Tenant's Full Floor Deletion Options. Effective as of the date hereof, the
following language is added to the Lease as new Article 33:

"33. Tenant's Full Floor Deletion Options.

 

 

5



--------------------------------------------------------------------------------



 

a. Deletion Options. Subject to the terms of this Article 33, Tenant shall have
two (2) separate options to delete one full floor from the Demised Premises (for
a total deletion of two (2) full floors), the effective date of any such
deletion to occur on a date no earlier than February 28, 2007, and no later than
February 28, 2009 (the "Permitted Deletion Period"); provided that the first
full floor to be deleted hereunder shall be either the 16th or the 24th floor of
the Tower (at Tenant's option) and, if Tenant deletes two (2) full floors, the
second floor to be deleted shall be contiguous to the first floor that was
deleted. (The foregoing options are referred to individually as a "Deletion
Option" and collectively as the "Deletion Options.")

b. Exercise of Deletion Options; Deletion Penalty. Tenant may exercise a
particular Deletion Option for one full floor of the Demised Premises by
providing Landlord with not less than nine (9) months prior written notice (a
"Deletion Notice") of such deletion. The Deletion Notice shall specify which
full floor of the Demised Premises Tenant is deleting from the Lease (the
"Subject Deletion Floor") and the date on which the Subject Deletion Floor is to
be deleted from the Lease (which date shall be during the Permitted Deletion
Period and is referred to hereinafter as the "Subject Deletion Date"). If Tenant
exercises both Deletion Options, in no event may the Subject Deletion Dates for
the respective Subject Deletion Floors be less than nine (9) months apart.

Concurrently with Tenant's delivery of a Deletion Notice to Landlord, Tenant
shall deliver to Landlord (in immediately available funds) a termination fee
(the "Termination Fee") equal to the rentable square footage of the Subject
Deletion Floor (as shown on the schedule set forth on Exhibit C attached to the
Fourth Amendment to Lease executed by Landlord and Tenant in connection with
this Lease (the "Fourth Amendment")) multiplied by the Termination Penalty (per
sf amount) set forth on the spread sheet attached as Exhibit D to the Fourth
Amendment for the calendar month in which the Subject Deletion Date occurs. If
Tenant does not pay the Termination Fee concurrently with Tenant's delivery of
the Deletion Notice, Landlord, at its sole option, may either void the Deletion
Notice or treat such failure to timely pay the Deletion Fee as a Default under
Article 19.1 of the Lease.

Notwithstanding the foregoing, if on the date of exercise of the Deletion
Option, or the date immediately preceding the Subject Deletion Date, there
exists a Default (as defined in Section 19.1 of the Lease) or a breach of this
Lease by Tenant that subsequently matures into a Default, then, at Landlord's
sole option, the exercise of the Deletion Option shall be null and void.

c. Deletion of Subject Deletion Floor from Lease. If Tenant timely exercises a
Deletion Option, the Subject Deletion Floor (which shall include the portion of
the Storage Space that is located on the Subject Deletion Floor) shall be
deleted from the Lease effective as of 11:59 PM on the Subject Deletion Date;
provided, however, that (i) Tenant's obligation to comply with all other
covenants and agreements under the Lease as to the Subject Deletion Floor shall
continue through and including the date (the "Subject Floor Surrender Date")
that is the later of the Subject Deletion Date or the date on which Tenant
actually surrenders the Subject Deletion Floor to Landlord in the condition
required under Article 21 the Lease, and (ii) the parties obligations to
indemnify and hold harmless contained in Article 26 of the Lease as to the
Subject Deletion Floor shall survive the deletion of the Subject Deletion Floor
from the Lease for all claims, injuries, losses, damages, costs and expenses,
including reasonable attorneys' fees, arising from or connected with
circumstances, actions or omissions that occurred, as to Landlord's liability,
prior to the Subject Deletion Date, and as to Tenant's liability, prior to the
Subject Floor Surrender Date.

 

 

6



--------------------------------------------------------------------------------



 

If Tenant fails to deliver possession of the Subject Deletion Floor to Landlord
in the condition required by Article 21 of the Lease or before the Subject
Deletion Date, Landlord may exercise one or more of the following remedies: (a)
sue Tenant for specific performance of the terms of this Article 33, (b)
initiate an unlawful detainer action against Tenant to obtain possession of the
Subject Deletion Floor from Tenant and payment of all rent and other charges due
and damages incurred by Landlord, (c) charge the holdover rent provided for in
Article 22 of the Lease and, if applicable, obtain the consequential damages
provided for in Article 22 of the Lease, (d) treat the failure as a default
under the Lease and enforce the remedies under Section 19.2 of the Lease and/or
(e) pursue any other available remedies at law or in equity.

d. Amendment to Lease. Following Tenant's exercise of a Deletion Option,
Landlord and Tenant shall enter into an amendment to this Lease documenting the
deletion of the Subject Deletion Floor from the Lease pursuant to the terms
hereof, with (i) Tenant's Base Rent (under Section 2.1 of the Lease), Tenant's
Proportion (under Section 2.10 of the Lease) and Tenant's HVAC Proportion (under
Section 2.11 of the Lease) being proportionately reduced based on the rentable
square footage of the office space on the Subject Deletion Floor and in
accordance with the amounts and percentages set forth on Exhibit C attached to
the Fourth Amendment and (ii) Tenant's Storage Space Fee being proportionately
reduced."

10. Modification to Option to Extend.

a. Effective as of the date hereof, Sections 35.1 and 35.2 of the Lease are
deleted and the following language substituted therefor:

"35.1 Grant of Option. Tenant shall have the option to extend the term of this
Lease for one (1) additional term of five (5) years, commencing on June 1, 2014,
and ending on May 31, 2019. The extension option must be exercised, if at all,
by written notice given by Tenant to Landlord not later than June 1, 2012.
Notwithstanding the foregoing, at Landlord's election, this extension option
shall be null and void and Tenant shall have no right to extend the Lease term
if on the date Tenant exercises the extension option, or on the date immediately
preceding the commencement date of the extension period, there exists an uncured
Default (as defined in Section 19.1 of the Lease) or a breach of this Lease by
Tenant that subsequently matures into a Default.

35.2. Exercise Irrevocable. Except as provided under Article 36 below, Tenant's
election to exercise the extension option shall be irrevocable once notice of
such election has been given by Tenant."

b. Effective as of the date hereof, in Sections 35.3, 35.4, 35.5 and Article 36
of the Lease (i) all references to the "First Extension Period" shall refer to
the extension period provided for in Section 35.1 of the Lease, as modified by
Paragraph 9.a. of this Amendment and (ii) all references to the "Second
Extension Period" are deleted.

11. Brokers. Tenant represents and warrants that it has negotiated this
Amendment directly with Shorenstein Realty Services, L.P., and Equis Corp.
("Brokers") and has not authorized or employed, or acted by implication to
authorize or to employ, any other real estate broker or salesman to act for
Tenant in connection with this Amendment. Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all claims by any real estate
broker or salesman other than the Brokers for a commission, finder's fee or
other compensation as a result of Tenant's entering into this Amendment.
Pursuant to a separate written agreement, Landlord shall pay any commission or
other fee due to the Brokers as a result of the execution of this Amendment and
Tenant shall have no responsibility therefor.



7



--------------------------------------------------------------------------------



 

12. Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Amendment on behalf of
Tenant hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state of Illinois, (c) Tenant has full
corporate, partnership, trust, association or other appropriate power and
authority to enter into this Amendment and to perform all Tenant's obligations
under the Lease, as amended by this Amendment, and (d) each person (and all of
the persons if more than one signs) signing this Amendment on behalf of Tenant
is duly and validly authorized to do so.

13. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to lease or to amend the Lease, or a
reservation of or option for lease or to amend the Lease, and is not effective
as a lease amendment or otherwise until execution and delivery by both Landlord
and Tenant.

14. Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this document as of the date and
year first above written.



Landlord:

 

Tenant:

 

 

 

SIP NORTH STETSON VENTURE, LLC,

 

THE PEOPLES GAS LIGHT AND

a Delaware limited liability company

 

COKE COMPANY, an Illinois corporation

 

 

 

By SIP NORTH STETSON MANAGEMENT,

 

 

 

INC., a Delaware corporation,

 

 

 

its manager

 

 

 

 

 

 

 

By: /s/ James A. Pierre

 

By: /s/ Katherine A. Donofrio

 

James A. Pierre

 

 

 

Its: Vice President

 

Name: Katherine A. Donofrio

 

 

 

 

 

 

 

Title: Sr. V.P.

 

 

 

8



--------------------------------------------------------------------------------



 

EXHIBIT A

Outline of Storage Space located on level B1 of Building (as of 9/1/03)

 

 

 

GRAPHIC

 



--------------------------------------------------------------------------------



 

EXHIBIT B

 

List of Storage Space

Location

 

Square Feet

B1-16A

 

1,325

B1-18

 

84

B1-50

 

2,733 (subject to deletion by Tenant on 30 days notice, per Fourth Amendment)

B1-51

 

2,956

B2

 

267

3

 

2,057

16

 

1,512

17

 

1,639

18

 

796

19

 

619

20

 

619

21

 

473

22

 

473

23

 

473

24

 

473



 

16,499

 

 

 

10



--------------------------------------------------------------------------------

 



EXHIBIT C

Schedule of RSF, Tenant's Proportion and Tenant's HVAC Proportion for each full
floor of Demised Premises (excluding the Storage Space)

 



Subject Full Floor

 

RSF

 

Tenant's Proportion

 

Tenant's HVAC Proportion

3

 

46,727

 

2.2130%

 

4.1003%

16

 

21,614

 

1.0236%

 

1.8966%

17

 

21,564

 

1.0213%

 

1.8922%

18

 

19,121

 

.9055%

 

1.6780%

19

 

20,702

 

.9804%

 

1.8166%

20

 

22,645

 

1.0724%

 

1.9871%

21

 

22,389

 

1.0603%

 

1.9646%

22

 

21,330

 

1.0102%

 

1.8717%

23

 

21,330

 

1.0102%

 

1.8717%

24

 

21,330

 

1.0102%

 

1.8717%

total

238,752 rsf

11.3071%

 

20.9505%

 

 

 

11



--------------------------------------------------------------------------------



 

EXHIBIT D

Penalty Schedule

(calculations are per square foot)

 

Effective
Reduction
Date

Term Fee

Leasing
Commission

Rent Loss

Gross Rent

Termination Penalty
(per sf)

March-07

$37.95

$9.96

$6.08

$7.64

61.63

April-07

$37.04

$9.89

$5.93

$7.64

60.50

May-07

$36.12

$9.83

$5.79

$7.64

59.37

June-07

$35.20

$9.76

$5.64

$7.64

58.23

July-07

$34.27

$9.69

$5.49

$7.64

57.08

August-07

$33.33

$9.62

$5.34

$7.64

55.92

September-07

$32.38

$9.55

$5.19

$7.64

54.75

October-07

$31.43

$9.47

$5.03

$7.64

53.57

November-07

$30.47

$9.40

$4.88

$7.64

52.38

December-07

$29.50

$9.33

$4.72

$7.64

51.19

January-08

$28.52

$9.26

$4.57

$7.70

50.04

February-08

$27.53

$9.18

$4.41

$7.70

48.83

March-08

$26.54

$9.11

$4.25

$5.24

45.14

April-08

$25.53

$9.03

$4.09

$5.24

43.90

May-08

$24.52

$8.96

$3.93

$5.24

42.65

June-08

$23.50

$8.88

$3.76

$5.24

41.39

July-08

$22.47

$8.80

$3.60

$5.24

40.12

August-08

$21.43

$8.72

$3.43

$5.24

38.83

September-08

$20.39

$8.65

$3.27

$5.24

37.54

October-08

$19.33

$8.57

$3.10

$5.24

36.24

November-08

$18.27

$8.49

$2.93

$5.24

34.93

December-08

$17.20

$8.41

$2.75

$5.24

33.60

January-09

$16.12

$8.32

$2.58

$5.29

32.31

February-09

$15.03

$8.24

$2.41

$5.29

30.97

March-09

$13.93

$8.16

$2.23

$5.40

29.72

 

 

 

12